           CASE 0:20-cv-01567-PAM-BRT Doc. 43 Filed 12/16/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


 John E. Jaunich, individually and on                     Civ. No. 20-1567 (PAM/BRT)
 behalf of all others similarly situated,

                            Plaintiff,
 v.
                                                          ORDER GRANTING
 State Farm Life Insurance Company,                       STIPULATION FOR
                                                          EXPANSION OF TIME TO
                            Defendant.                    FILE ANSWER AND TO
                                                          SERVE STATE FARM’S
                                                          INITIAL DISCLOSURE
                                                          DOCUMENTS



         This matter is before the Court on the parties’ Stipulation for Expansion of Time

to File Answer and to Serve State Farm’s Initial Disclosure Documents (Doc. No. 41).

         IT IS HEREBY ORDERED that State Farm has until December 16, 2020 to

Answer Plaintiff’s Complaint and until December 30, 2020 to produce documents

described in in its Rule 26(a)(1) disclosures.



         Date: December 16, 2020                     s/ Becky R. Thorson
                                                     BECKY R. THORSON
                                                     U.S. Magistrate Judge




                                                 1
CORE/2063187.0049/163814898.1
